Exhibit 99.1 REAL INDUSTRY ANNOUNCES TERMINATION OF AT-THE-MARKET EQUITY OFFERING PROGRAM SHERMAN OAKS, Calif., July 9, 2015 – Real Industry, Inc. (NASDAQ: RELY) (“Real Industry” or the “Company”) today announced the termination of its “at-the-market” equity offering program (“ATM Facility”). The Company elected to terminate the ATM Facility as a result of its increased activity in the M&A marketplace, and to limit uncertainty for its stockholders during this period of global market volatility.
